Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of the antenna structure includes: a second conductive pattern formed at the second conductive layer interposed between the first conductive layer and the third conductive layer and electrically connected with the ground, and a third conductive pattern formed at the third conductive layer and electrically connected with a second feeding line, wherein the first conductive pattern includes: a first conductive line extended in a first direction parallel to the first conductive layer, and a first radiation part extended from the first conductive line in a second direction making a first angle between 0 to -90 degrees with the first direction, wherein the third conductive pattern includes: a second conductive line extended in the first direction, and a second radiation part extended from the second conductive line in a third direction making a second angle between 0 to +90 degrees with the first direction, and wherein the second conductive pattern includes: a portion electrically connected with the ground, a third conductive line extended from the portion in the first direction, a third radiation part extended from the third conductive line in a fourth direction facing away from the second direction, a fourth conductive line spaced from the third conductive line and extended from the portion in the first direction, and a fourth radiation part extended from the fourth conductive line in a fifth direction facing away from the third direction. 
Claims 2-10 depend therefrom.

Claims 12-20 depend therefrom.
Navarro (US 10305171) and Sainati (US 2004/0036655) are cited as teaching some elements of the claimed invention including an electronic device comprising: a housing including: a first plate; a second plate facing away from the first plate, and a side member surrounding a space between the first plate and the second plate, the side member being coupled to the second plate or integrally formed with the second plate; a printed circuit board disposed in the space and including: a first conductive 
Behroozi et al. (US 9484634) Moon et al. (US 9276323) are cited as teaching some elements of the claimed invention including an electronic device comprising: a housing; a printed circuit board including: a first conductive layer, and a ground; and an antenna structure, wherein the antenna structure includes: a first conductive pattern formed at the first conductive layer and electrically connected with a first feeding line, a second conductive pattern electrically connected with the ground, and a third conductive pattern electrically connected with a second feeding line, wherein the first conductive pattern includes: a first conductive line extended in a first direction parallel to the first conductive layer, and a first radiation part extended from the first conductive line in a second direction, wherein the third conductive pattern includes: a second conductive line extended in the first direction, and a second radiation part extended from the second conductive line in a third direction, and wherein the second conductive pattern includes: a third conductive line, a third radiation part extended from the 
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/HASAN ISLAM/Primary Examiner, Art Unit 2845